922 F.2d 836Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Mutiat Foluso SHITTA, a/k/a Stella Jibson, Defendant-Appellant.
No. 90-7120.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 23, 1990.Decided Jan. 2, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR-89-487-HM)
Mutiat Foluso Shitta, appellant pro se.
Joyce Kallam McDonald, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED AS MODIFIED.
Before MURNAGHAN and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Mutiat F. Shitta appeals from the district court's order denying her motion for credit for time served on bail while in the custody of Pretrial Services.


2
The proper vehicle for a claim seeking credit against sentence is 28 U.S.C. Sec. 2241, which must be brought in the district of confinement.    United States v. Miller, 871 F.2d 488, 489 (4th Cir.1989);  Ramsey v. Brennan, 878 F.2d 995, 996 (7th Cir.1989).  In this case, Shitta is being confined in Kentucky, which is in the Sixth Circuit.  Therefore, the district court was without jurisdiction to entertain her complaint regarding the execution of her sentence.


3
Accordingly, we modify the decision of the district court, pursuant to 28 U.S.C. Sec. 2106, to reflect that Shitta's motion was dismissed for lack of jurisdiction, and affirm as modified.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED AS MODIFIED.